Exhibit LML REPORTS SEPTEMBER 30, 2 Company reports profitability for both second quarter and six month period as net income increases $247,000 and $448,000 respectively VANCOUVER, BC, November 12, 2008 — LML PAYMENT SYSTEMS INC. (“LML”) (NASDAQ: LMLP), a leading payments technology provider of financial payment solutions for e-commerce and traditional businesses, reports results for its second quarter and six month period ended September 30, 2008. Revenue for the three months ended September 30, 2008 was approximately $3,087,000, compared to $3,183,000 in revenue for the three months ended September 30, 2007.GAAP net income for the quarter was approximately $65,000, or $0.00 per share, compared to GAAP net loss of approximately $181,000, or $0.01 per share, for the second quarter fiscal 2008, an improvement of $247,000.Non-GAAP net income for the second quarter fiscal 2009 was approximately $502,000 or $0.02 per share compared to approximately $417,000 or $0.02 per share for the second quarter last year.Non-GAAP net income excludes stock-based compensation, depreciation and amortization, and other non-recurring items.A reconciliation of GAAP to non-GAAP financial measures is attached. Revenue for the six months ended September 30, 2008 was approximately $6,264,000, an increase of approximately 35%, from revenue of $4,638,000 for the six months ended September 30, 2007.GAAP net income for the same period was approximately $19,000, or $0.00 per share, compared to GAAP net loss of approximately $429,000 or $0.02 per share, for the same period during fiscal 2008, an improvement of $448,000.Non-GAAP net income for the six months ended September 30, 2008 was approximately $1,112,000 or $0.04 per share compared to approximately $433,000 or $0.02 per share for the same period last year. Q2
